359 F.2d 484
UNITED STATES of America, Appellee,v.Jack Lewis ARD, Appellant.
No. 10289.
United States Court of Appeals Fourth Circuit.
Argued March 8, 1966.
Decided April 5, 1966.

Charles B. Merryman, Jr., Winston-Salem, N. C. (Court-appointed counsel), for appellant.
Wm. Medford, U. S. Atty. (Joseph R. Cruciani, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, MARVIN JONES, Senior Judge,* Court of Claims, and BRYAN, Circuit Judge.
PER CURIAM:


1
Our review of this record leads us unhesitatingly to the conclusion that the evidence was sufficient to support the jury's finding that the defendant knowingly transported forged and falsely made checks in interstate commerce. We find nothing unfair in the submission of the case to the jury. Since the record clearly shows that the defendant was present when the jury was selected and the prospective jurors were asked to look upon him as he sat at the arm of his lawyer, we do not consider the defendant's unsubstantiated and unspecific claim, advanced for the first time in this Court, that he was not present.


2
Affirmed.



Notes:


*
 Sitting by designation of the Chief Justice